Citation Nr: 0423977	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had honorable active service from May 1966 until 
May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record establishes that the veteran's honorable active 
service included service in Vietnam from November 1967.  His 
military occupational specialty was light weapons infantry.  
His service personnel records establish that he sustained a 
bullet wound to his left thigh on February 21, 1966.  Other 
reports of record establish that he was wounded in Vietnam on 
February 22, 1967, as a result of hostile action.  It was 
indicated that the veteran sustained a sprained left ankle 
during a hostile mortar attack while on perimeter defense.  
As such, it may be conceded the veteran engaged in combat 
activity with the enemy.  The veteran's claimed stressors are 
combat related, and are consistent with the circumstances of 
such service.  As such, the occurrence of the claimed in-
service combat stressors may be conceded.  38 U.S.C.A. 
§ 3.304(f)(1) (2003).  As such, under 38 C.F.R. § 3.304(f), 
if the evidence clearly establishes a diagnosis of PTSD that 
conforms to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV), and such diagnosis is attributed to the 
veteran's claimed stressors, then a grant of service 
connection would be appropriate.

In November 1998, the veteran was examined by VA.  At that 
time, it was determined that the veteran was exposed to 
traumatic events in Vietnam that were outside the realm of 
normal human experience.  However, it was concluded that the 
veteran's symptomatology did not satisfy all of the criteria 
for an official diagnosis of PTSD under DSM-IV.  The Board 
observes that the November 1998 VA examination report did not 
indicate that the veteran's claims file had been reviewed in 
association with that evaluation.  As such, another 
examination would be beneficial, to ensure that a diagnosis 
is rendered based upon the veteran's complete medical 
history.  

Moreover, a May 2004 letter from E. D. M., a Readjustment 
Counseling Specialist, indicates that the veteran has been 
treated for PTSD symptomatology at the Vet Center since July 
1999.  It does not appear that reports of such treatment are 
presently included in the veteran's claims file.  Thus, 
reasonable efforts must be undertaken to procure such 
documents in order to satisfy VA's duty to assist under the 
VCAA.

Finally, review of the record reveals that in a January 1998 
rating decision, the RO denied the veteran's claims of 
entitlement to service connection for a heart murmur and for 
varicose veins.  That rating action also denied a claim of 
entitlement to a compensable rating for malaria.  In March 
1998, the veteran submitted a letter to the RO that can 
fairly be construed as a notice of disagreement with the 
January 1998 rating determination.  The evidence of record 
does not reflect that a statement of the case (SOC) has been 
issued in response to the veteran's notice of disagreement, 
pursuant to 38 C.F.R. § 19.26 (2003).  In the past, the Board 
has referred such matters back to the RO for appropriate 
action.  However, the Court has indicated that the proper 
action is to REMAND the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the ... claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the Vet Center in Detroit, 
Michigan, and request all treatment 
reports of the veteran dating from July 
1999.  If no such records are available, 
the claims file must clearly indicate 
this fact.  

2.  Schedule the veteran for a VA 
psychiatric examination.  The VA examiner 
should perform all necessary tests.  
Following objective examination, the 
examiner must clearly note all diagnoses 
present.  If PTSD is found to exist, the 
examiner must specifically indicate that 
all criteria under DSM-IV have been met.  
If a valid diagnosis of PTSD under DSM-IV 
is not found, the examiner must explain 
what criteria were not satisfied.  
Moreover, if a valid diagnosis of PTSD is 
rendered, the VA examiner should opine 
whether it is at least as likely as not 
that such PTSD is causally related to the 
veteran's reported combat stressor(s) in 
active service.  A clear rationale must 
accompany all opinions provided.  
Furthermore, the VA examiner must review 
the claims file in conjunction with this 
examination.  The examination report must 
clearly denote that such a review has 
occurred.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

4.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
a January 1998 rating decision, which 
denied claims of entitlement to service 
connection for a heart murmur and for 
varicose veins, and which also denied a 
claim of entitlement to a compensable 
rating for malaria.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from those determinations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




